—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Delury, J.), rendered October 5, 1995, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated October 20, 1997, the appeal was held in abeyance and the matter was remitted to the Supreme Court, Kings County, to hear and report on whether the defendant was present at the Sandoval hearing (see, People v DeWitt, 243 AD2d 644). The Supreme Court, Kings County, has filed its report.
Ordered that the judgment is affirmed.
After a hearing the Supreme Court determined that the defendant was present at the Sandoval hearing.
“It is well settled that, ‘[t]he determination of a hearing court, which has the advantage of hearing and seeing the witnesses, should be upheld unless it is clearly unsupported by the evidence in the record’ ” (People v Evans, 232 AD2d 424, quoting People v Parchment, 218 AD2d 752, 753). Contrary to the defendant’s contentions, the record of the reconstruction hearing supported the Supreme Court’s findings (see generally, People v Evans, supra).
The defendant’s remaining contention is without merit. Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.